Citation Nr: 0705622	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  99-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office  
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a right 
foot injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth I. Laprade, Esquire


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran had active military service from September 1982 
to September 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claim for a rating higher than 10 
percent for residuals of a right foot injury.

Pursuant to an August 2005 Board remand, the veteran was 
scheduled for a travel Board hearing in Philadelphia, 
Pennsylvania, on January 8, 2007.  The veteran failed to 
appear for it.  Therefore, the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that there may be outstanding private 
treatment records that are relevant to the veteran's claim.  
The duty to assist requires that VA shall make reasonable 
efforts to obtain all relevant records not in the custody of 
a Federal department or agency, to include those from State 
and local governments, private medical care providers, 
current or former employers, and other non-Federal 
governmental sources.  See 38 U.S.C.A. § 5103A(b) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c)(1).  In this respect, the 
veteran submitted a statement to the RO dated September 8, 
2005, which indicates that on September 14, 2005 he had an 
appointment with an orthopedic surgeon.  There is no 
indication that the RO has attempted to obtain these medical 
records.  Hence, on remand, the RO should take appropriate 
action to obtain these records. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the name 
and address of the physician which 
treated him on September 14, 2005.  Once 
the veteran responds, the RO should 
obtain all treatment records pertaining 
to treatment in September 2005.

2.  Readjudicate the claim in light of 
the additional evidence submitted since 
the most recent supplemental statement 
of the case (SSOC) in September 2006.  
If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC, and give 
them an opportunity to respond to it 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


